                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In Re:                                        ) Chapter 7 Case No. 19-11351
                                              )
         Jason D. Wallace                     ) Bankruptcy Judge Jessica Price Smith
                                              )
                             Debtor           )

                                  NOTICE OF MOTION

         The Trustee, Sheldon Stein, has filed a Motion to Compromise Claim.

      Your rights may be affected. You should read these papers carefully,
and discuss them with your attorney, if you have one in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one.)

      If you do not want the court to granted the motion, or if you want the court to
consider your views on the motion, then on or before January 15, 2020, you or your
lawyer must:

         File a written response to the motion, explaining your position, at:

                                      Clerk of Courts
                              United States Bankruptcy Court
                                  Northern District of Ohio
                            H. M. Metzenbaum U.S. Court House
                                    201 Superior Avenue
                                   Cleveland, Ohio 44114

       If you mail your response to the court for filing, you must mail it early enough so
that the court will receive it on or before the date stated above.

         You must also mail a copy to:

                                   Sheldon Stein, Trustee
                                    Post Office Box 5606
                                   Cleveland, Ohio 44101



19-11351-jps      Doc 29    FILED 12/12/19   ENTERED 12/12/19 13:24:33          Page 1 of 4
      If you or your attorney do not take all of these steps, the court may decide that
you do not oppose the relief sought in the motion, and may thereafter enter an order
granting the requested relief without a hearing.

                                        /s/ Sheldon Stein
                                        Sheldon Stein, Trustee (0007292)
                                        S. Stein Company LLC
                                        50 Public Square, Ste. 2200
                                        P.O. Box 5606
                                        Cleveland, OH 44101
                                        (216) 696-7449
                                        (216) 696-5329 (fax)
                                        ssteindocs@gmail.com


                                   Certificate of Service

I certify that on December 12, 2019, a true and exact copy of this document was served:

Via the Courts Electronic Case Filing System on these entities and individuals         who
are listed on the Court’s Electronic Mail Notice List:
   Darrell A. Clay                                 dclay@walterhav.com

   United States Trustee                      (Registered address)@usdoj.gov

   Jason Wallace                                   jason@gethelpohio.com
On the following creditors that filed claim in this case

Quantum3 Group LLC
as agent for Crown Asset Management LLC
P.O. Box 788
Kirkland, WA 98083-0788

Discover Bank
Discover Products Inc
P.O. Box 3025
New Albany, OH 43054-3025

Bank of America, N.A.
P.O. Box 982284
El Paso, TX 79998-2238

BMW Financial Services NA, LLC
P.O. Box 3608
Dublin OH 43016
                                             2

19-11351-jps    Doc 29     FILED 12/12/19   ENTERED 12/12/19 13:24:33          Page 2 of 4
American Express National Bank
c/o Becket and Lee LLP
P.O. Box 3001
Malvern PA 19355-0701

Citibank, N.A.
701 East 60th Street North
Sioux Falls, SD 57117

Portfolio Recovery Associates, LLC
P.O. 12914
Norfolk VA 23541

United States of America
Small Business Administration
c/o Richard Lukich, District Counsel
1350 Euclid Avenue
Cleveland, OH 44115

Office of the United States Attorney
801 West Superior Avenue, Ste. 400
Cleveland, OH 4113

The Huntington National Bank
3 Cascade Plaza CAS061
Akron, OH 44308

Affinity Whole Health
6180 Halle Dr. Ste B
Valley View, OH 44125

JPMorgan Chase Bank, N.A.
s/b/m/t Chase Bank USA, N.A.
JPMC
c/o National Bankruptcy Services, LLC
P.O. Box 9013
Addison, Texas 75001

Navient Solutions, LLC.
On behalf of Department of Education Loan Services
P.O. BOX 9635
Wilkes-Barre, PA 18773-9635




                                         3

19-11351-jps   Doc 29   FILED 12/12/19   ENTERED 12/12/19 13:24:33   Page 3 of 4
Capital One Bank (USA), N.A.
by American InfoSource as agent
P.O. Box 71083
Charlotte, NC 28272-1083

                                     /s/ Sheldon Stein
                                     Sheldon Stein, Trustee




                                         4

19-11351-jps   Doc 29   FILED 12/12/19   ENTERED 12/12/19 13:24:33   Page 4 of 4
